By the Court.

The point principally relied on by the plaintiffs in error is, that the first report had lost its effect, and had become a nullity, by the recommitment of it to the referees. But we think otherwise. Reports are frequently recommitted by the court, when, upon their being read, some defect, in point of form, is discovered ; and this without the suggestion of either party. Or, if a report is recommitted on the motion of one of the parties, who thinks himself aggrieved by it, still no obligation is thereby imposed on the ref*294crees to alter the report. They may return it without alteration, if they are fully satisfied of the correctness of it.
Whitman and Ellis for the defendant in error.

Judgment affirmed with costs.